15 Ill. App.2d 456 (1957)
146 N.E.2d 397
Thomas A. Scott and Mary A. Scott, Appellees,
v.
Clarence Wilson and Elizabeth Boyd, Appellants.
Gen. No. 47,232.
Illinois Appellate Court  First District, Third Division.
November 27, 1957.
Rehearing denied and opinion modified December 16, 1957.
Released for publication January 2, 1958.
*457 Shanesy, Hobbs & Ball (Arthur R. Koch, of counsel) for defendants-appellants.
George Dorman Carry, for appellees.
(Abstract of Decision.)
Opinion by JUDGE BRYANT.
Reversed and remanded with directions.
Not to be published in full.